355 F.2d 933
Joseph A. WEISS, Plaintiff-Appellant,v.Robert M. MORGENTHAU, as U.S. Attorney for the SouthernDistrict of New York, Defendant-Appellee.
No. 206, Docket 30067.
United States Court of Appeals Second Circuit.
Argued Jan. 10, 1966.Decided Feb. 7, 1966.

Appeal from an order of the United States District Court for the Southern District of New York; Sylvester J. Ryan, Chief Judge.
Joseph A. Weiss, New York City, plaintiff pro se.
Arthur S. Glick, Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty., for Southern District of New York, New York City), for defendant-appellee.
Before LUMBARD, Chief Judge, and MEDINA and KAUFMAN, Circuit Judges.
PER CURIAM.


1
The main thrust of this action is based upon a claim that Robert M. Morgenthau, the defendant, had no authority in law or in fact to appear for and defend Judge Bonsal in another action brought by plaintiff against Judge Bonsal affecting matters ruled upon by him as a United States District Judge.  We disposed of this contention on plaintiff's last appeal from a judgment dismissing his complaint.  Weiss v. Morgenthau, 2 Cir., 1965, 344 F.2d 428.  The complaint in Weiss v. Bonsal was also dismissed because of plaintiff's wilful refusal to submit to a pretrial deposition, following our action allowing plaintiff a further opportunity to appear and testify.  Weiss v. Bonsal, 2 Cir., 1965, 344 F.2d 428.  The appeal to this Court from the judgment of dismissal in Weiss v. Bonsal was dismissed on October 6, 1965 as frivolous and devoid of merit, and the petition for rehearing was denied on November 12, 1965.  As the issues have already been fully explored and decided, despite the verbal characterizations so freely used by plaintiff, we have no alternative other than to dismiss this appeal also as frivolous and devoid of merit.


2
Appeal dismissed.